United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3677
                                     ___________

United States of America,                 *
                                          *
               Appellee,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Northern District of Iowa.
Todd Becker,                              *
                                          *
               Appellant.                 *
                                     ___________

                               Submitted: May 15, 2008
                                  Filed: July 25, 2008
                                   ___________

Before RILEY, HANSEN, and ARNOLD, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       After a jury convicted Todd Becker (Becker) of conspiracy to distribute five
grams or more of actual methamphetamine (meth) within 1,000 feet of a protected
location1 and possession with intent to distribute five grams or more of actual meth
within 1,000 feet of a protected location after previously being convicted of a felony




      1
          In violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846, 851 and 860.
drug offense2 the district court3 sentenced Becker to 120 months imprisonment. On
appeal, Becker contends (1) the district court erred in admitting evidence (a) obtained
from his custodial interrogation and (b) from the subsequent warrantless search of his
home, and (2) insufficient evidence supports his conviction. We affirm.

I.     BACKGROUND
       Following a November 1, 2005 conviction, Becker was placed on two years
probation by the State of Iowa for possession of meth. As a condition of his
probation, Becker agreed (1) not to use any illegal drugs; (2) not to have contact with
persons known to be or suspected of being engaged in illegal drug use, manufacture
or sale; (3) to “actively cooperate with, participate in, and complete any programs or
services” as directed by his probation office; and (4) to submit to a search of his
person, residence, and property “at any time, if reasonable suspicion exists, by a peace
officer or probation/parole officer.”

       Becker violated his probation agreement in several ways. First, at the end of
November 2005, Becker submitted a urine sample that tested positive for drug use.
After the positive drug test, Becker was directed to obtain an evaluation and enter a
treatment program within one month. Second, Becker’s failure to enter a treatment
program before his arrest on January 3, 2006, constituted another violation of his
probation agreement. Finally, Becker also violated his probation agreement by having
contact with his girlfriend, Lisa Severson (Severson), who was arrested in October
2005, and again on December 23, 2005, for possession of meth. Officer Brent Brass
(Officer Brass), Severson’s arresting officer in October and in December, observed
Severson visiting Becker at Becker’s home on several occasions in December 2005,
both before and after Severson’s December arrest.


      2
       In violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 851, and 860.
      3
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
                                       -2-
       Severson and Becker started dating in the fall of 2005, and began using meth
together shortly thereafter. During this time, Severson was using meth on a daily
basis, obtaining the meth either from Becker or another source. Severson would also
sell meth to others who inquired if she had any extra meth on hand.

       Maggie Hoy (Hoy) began buying meth from Becker in the summer of 2005 and
continued to do so for about one year, purchasing the meth in gram quantities on a
weekly basis. Hoy became pregnant in January 2006 and stopped using meth until
after her baby was born in September 2006, but Hoy’s purchases continued, even
increasing in quantity to three to four 8-balls4 at a time. Hoy purchased crystalline
meth (ice), not powder meth, from Becker.5 Hoy sometimes paid cash, and sometimes
Becker would front her the meth with the expectation Hoy would pay Becker back
after she sold some of the meth. When Becker was not around, Hoy would pick up
meth from Severson or Tom Becker (Tom), Becker’s brother, who generally took over
the meth business when Becker was not around. At times, Hoy would pay Severson
or Tom the money she owed Becker for meth.

       Severson sold meth to a number of people, including Matt Firsching
(Firsching). Firsching used meth and purchased 50% to 75% of his meth from
Severson. Firsching purchased meth from Severson more than twenty times in
quantities as large as two 8-balls at a time. In total, Firsching estimated he purchased
a total of approximately three ounces of meth from Severson. At times, Firsching
would attempt to buy meth from Severson, but she would be out of meth. When this



      4
       “An ‘8-ball’ refers to one-eighth of an ounce, or 3.5 grams, of
methamphetamine.” United States v. Whirlwind Soldier, 499 F.3d 862, 867 n.2 (8th
Cir. 2007).
      5
        Methamphetamine generally comes in two forms: powder or crystalline form.
The crystalline form is called “ice” and is a purer form of methamphetamine. To be
called “ice” methamphetamine, the methamphetamine has to be at least 90% pure.
                                          -3-
occurred, on occasion, Firsching would drive Severson to Becker’s residence to
acquire meth and then buying the meth from Severson.

      Initially, Firsching found the quality of the meth bought from Severson to be
good, but the quality declined over time. Firsching confronted Becker and Tom about
the quality of the meth Severson was selling. Tom said he would take care of it and
Becker nodded his head in agreement. After Becker was incarcerated in June 2006,
Firsching began obtaining meth from Tom.

       Officer Brass reported Severson’s visits to Becker’s residence to Becker’s
probation officer, Marc Borgman (Borgman). Based on the violations of the terms of
Becker’s probation agreement, Borgman believed reasonable suspicion existed
justifying a search of Becker’s residence.

       On January 3, 2006, Borgman, accompanied by Officer Brass and Franklin
County Sheriff’s Deputy Jamie Sullivan (officers), went to Becker’s residence
intending to conduct a search of the premises. Borgman was wearing street clothes,
while the officers were wearing polo shirts with their agency logos. Both officers
were wearing sidearms. As Borgman and the officers approached Becker’s residence,
they encountered Becker exiting his garage. Borgman identified himself, and the
officers asked Becker if they could return to the garage. When they entered the
garage, Becker’s brother Tom was present. The officers told Tom he could either
empty his pockets for police protection or leave. Tom left.

      Borgman then asked Becker if Borgman and the officers could look around the
garage and residence, and Becker said he had no problem with that. In the house
Borgman asked Becker to provide a urine sample and Becker complied. As Borgman
and the officers approached each room in the house, Borgman asked Becker if they
could look around or search. Becker accompanied Borgman and the officers as they
searched the residence, agreeing to a search of each room. At no time was Becker
handcuffed, restrained, threatened or promised anything.
                                         -4-
      Eventually, Borgman and the officers reached a room next to Becker’s bedroom
in which Borgman saw a safe. The safe was locked. Borgman asked Becker if he
would open the safe. Becker agreed. Becker unlocked the safe using a key from a
keychain on his jeans. Officer Brass bent down to look into the safe, detected the odor
of marijuana, and saw a small bag of marijuana and some money bags in the safe.
Officer Brass withdrew the bag of marijuana and observed a small bag of what
appeared to be crystal meth. Becker was asked to open a locked money bag, and
Becker complied by providing a key that unlocked the bag.

        Becker was asked if anyone else possessed keys to the safe and Becker replied,
“No.” Borgman asked Becker whose drugs were in the safe and Becker replied the
money was his, but the drugs were not. The officers placed Becker under arrest. The
total time which elapsed from the first encounter with Becker outside the garage until
the arrest was twenty to twenty-five minutes.

       No Miranda6 warnings were given to Becker until after his arrest. Further,
throughout the search of the residence, Borgman usually used terminology such as
“have a look around” rather than “search” when referring to the inspection of the
Becker residence. On January 4, 2006, Borgman filed a violation report regarding
Becker’s violations of his probation agreement. This report did not allege Becker
violated paragraph 13 of the agreement which prohibits Becker from having contact
with known drug users.

      Becker was indicted on June 7, 2006. A superseding two count indictment was
returned by the grand jury on November 16, 2006, charging Becker with
(1) conspiracy to distribute five grams or more of pure meth and 500 grams or more
of a mixture of a substance containing a detectable amount of meth within 1000 feet
of a school, after a prior felony conviction; and (2) possession with the intent to



      6
       Miranda v. Arizona, 384 U.S. 436 (1966).
                                      -5-
distribute five grams or more of pure meth within 1000 feet of a school, after having
been previously convicted of a felony.

       Becker filed a motion to suppress evidence arising from the search of his
residence. After an evidentiary hearing, the magistrate judge7 issued a report and
recommendation denying Becker’s motion, which the district court adopted. After a
three-day trial, a jury found Becker guilty of both charges and responsible on each
count for five or more grams of pure meth. The district court sentenced Becker to 120
months imprisonment on each count to run concurrently. This appeal follows.

II.   DISCUSSION
      Becker argues (1) the district court erred in admitting evidence obtained (a)
from his custodial interrogation and (b) from the subsequent warrantless search of his
home, and (2) insufficient evidence supports the jury’s verdict.

       A.    Admission of Evidence
       “We review for abuse of discretion the district court’s evidentiary rulings. In
a conspiracy trial, the district court’s discretion in evidentiary rulings is particularly
broad.” United States v. Montano, 506 F.3d 1128, 1132 (8th Cir. 2007) (citing United
States v. Dierling, 131 F.3d 722, 730 (8th Cir. 1997)).

      Becker asserts, when the officers came to his home on January 3, 2006, to
perform a search and question him about his drug use, he was effectively in custody
and his consent to the search was obtained in violation of Miranda. On this basis,
Becker seeks the suppression of any evidence derived from the search of his
residence. The officers’ search of Becker’s residence was constitutional because
(1) under the terms of Becker’s probation, Becker agreed to submit to a search of his
person, residence, and property “at any time, if reasonable suspicion exists, by a peace


      7
        The Honorable Paul A. Zoss, United States Magistrate Judge for the Northern
District of Iowa.
                                       -6-
officer or probation/parole officer,” and Borgman possessed reasonable suspicion of
a probation violation; and (2) Becker consented to the search.

       In the context of a probationary search condition, reasonable suspicion that the
probationer has violated the terms of his probation is sufficient to justify a search. See
United States v. Brown, 346 F.3d 808, 811 (8th Cir. 2003). “[W]hen a probationer is
subject to a probationary search condition, the Fourth Amendment permits an officer
to search pursuant to that [probationary] condition without a warrant based only upon
that officer’s reasonable suspicion that the probationer is violating his probation’s
terms.” Id. at 811 (citation and footnote reference omitted). The officers possessed
a reasonable suspicion Becker had violated the terms of his probation when (1) Becker
tested positive for the use of illegal drugs, (2) Becker failed to enter a drug treatment
program as directed by his probation officer, Borgman, and (3) Severson was seen on
several occasions visiting Becker at his residence before and after Severson’s
December 23, 2005 arrest for possession of meth. The January 3, 2006 search of
Becker’s residence was constitutional because it comported with the terms of Becker’s
probation and was supported by the officers’ reasonable suspicion that Becker had
violated the terms of his probation.

       The search also was constitutional because, in considering the totality of the
circumstances, Becker voluntarily, and without coercion, consented to the search. See
United States v. Chaidez, 906 F.2d 377, 381 (8th Cir. 1990) (addressing five
characteristics to be considered in determining whether consent was voluntarily given:
(1) defendant’s age, (2) defendant’s general intelligence and education, (3) whether
defendant was under the influence of drugs or alcohol at the time, (4) whether
defendant was informed of his Miranda rights, and (5) whether defendant had
previous arrests and thus was already aware of his constitutional rights). Becker was
a forty-nine year old high school graduate who did not appear to be under the
influence of drugs or alcohol. While Becker was not read his Miranda rights before
being asked for consent to the search, the facts, as found by the experienced district
judge, demonstrate Becker was not in custody at that time. In addition, Becker had
                                          -7-
eight prior convictions, including six involving jail sentences, suggesting Becker
already was aware of his constitutional rights. Becker voluntarily consented to the
search of his residence.

       B.    Sufficiency of the Evidence
       Becker asserts the government never proved Becker intentionally conspired
with others to distribute five or more grams of meth, claiming the evidence supports
nothing more than buyer-seller relationships. To convict Becker of a conspiracy to
distribute meth, the government had to prove (1) the existence of a conspiracy, that
is, an agreement to distribute drugs; (2) Becker knew of the conspiracy; and
(3) Becker intentionally joined the conspiracy. See United States v. Rolon-Ramos,
502 F.3d 750, 754 (8th Cir. 2007). “We review de novo the sufficiency of the
evidence to sustain a conviction, examining the evidence in the light most favorable
to the jury verdict and giving the verdict the benefit of all reasonable inferences.”
Montano, 506 F.3d at 1132 (citing United States v. Wintermute, 443 F.3d 993, 1003
(8th Cir. 2006)). “We will reverse the jury verdict only if no reasonable jury could
have found [Becker] guilty.” Id. (citing United States v. Sanders, 341 F.3d 809, 815
(8th Cir. 2003)).

       In United States v. Pizano, 421 F.3d 707, 719 (8th Cir. 2005), we rejected this
same argument after a careful review of the record. In Pizano, we found evidence of
distribution of large amounts of drugs over more than two years where the drugs were
fronted by the defendant constituted “ample evidence to support a reasonable juror’s
finding . . . [of] ongoing agreements . . . for the common purpose of distributing
[drugs].” Id. at 720.

        Here, the jury heard testimony from Firsching, Severson and Hoy. Firsching
testified he obtained ice from Severson on over twenty occasions, sometimes after
driving Severson to Becker’s residence when she did not have any ice in her
possession. Severson testified to obtaining ice from Becker and distributing it to
Firsching and other customers. Hoy purchased crystalline meth, not powder meth,
                                          -8-
from Becker. Hoy sometimes paid cash, and sometimes Becker would front Hoy the
meth with the expectation Hoy would pay Becker back after she sold some of it.
When Becker was not around, Hoy would pick up meth from Severson or Tom, who
generally took over the meth business when Becker was not available. Hoy would
also sometimes pay the money she owed Becker for meth to Severson or Tom. While
Hoy also used meth, she testified she stopped using for nine months while pregnant,
but actually bought more meth each week during her pregnancy even though she was
not using any of the meth personally. Like in Pizano, ample evidence supported the
jury’s finding a conspiracy existed. See id. at 719-20.

III.   CONCLUSION
       We affirm.
                  ______________________________




                                        -9-